NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                    2008-1397
                   (Reexamination Nos. 90/006,411 and 90/006,881)




                      IN RE CALGON CARBON CORPORATION




       Thomas C. Wettach, Cohen & Grisgy, P.C., of Pittsburgh, Pennsylvania, argued
for appellant. With him on the brief was Christine W. Trebilcock.

       Frances M. Lynch, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Acting Solicitor, and Thomas L. Stoll, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.




United States Court of Appeals for the Federal Circuit
                                   2008-1397
                  (Reexamination Nos. 90/006,411 and 90/006,881)




                     IN RE CALGON CARBON CORPORATION




                                  Judgment

ON APPEAL from the       United States Patent and Trademark Office
                         Board of Patent Appeals and Interferences

in CASE NO(S).           90/006,411 and 90/006,881.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and RADER, Circuit Judges and POSNER, District Judge.*)

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED March 6, 2009                       /s/ Jan Horbaly
                                         Jan Horbaly, Clerk




* Honorable Richard A. Posner, United States Court of Appeals for the Seventh
Circuit, sitting by designation.